United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3088
                        ___________________________

                   Simon Osagi Iyawe; Alicia Nichole Iyawe

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

Merrick B. Garland, Attorney General of the United States; Alejandro Mayorkas,
Secretary of the Department of Homeland Security; Tracy Renaud, Senior Official
Performing the Duties of the Director, U.S. Citizenship and Immigration Services

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                           Submitted: October 21, 2021
                             Filed: March 11, 2022
                                 ____________

Before COLLOTON, SHEPHERD, and KELLY, Circuit Judges.
                         ____________

KELLY, Circuit Judge.
       Alicia Nichole Iyawe filed a Form I-130 Petition for Alien Relative (I-130
petition) on behalf of her husband, Simon Osagi Iyawe.1 United States Citizenship
and Immigration Services (USCIS) denied the petition because it concluded that
Simon’s first marriage, to Yolanda Kilpatrick, was fraudulently entered for the
purpose of evading immigration laws. After the Board of Immigration Appeals (BIA)
dismissed the appeal, Simon and Alicia sought judicial review. The district court2
granted the government defendants’ motion for summary judgment,3 and, having
jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

                                     I. Background

                                A. Statutory Background

      When an American citizen marries a noncitizen, the citizen can petition for
lawful permanent residency for the spouse by filing an I-130 petition. See 8 U.S.C.
§§ 1151, 1154; 8 C.F.R. § 204.1(a)(1). Once the I-130 petition is filed, USCIS
conducts “an investigation of the facts” and adjudicates the petition. 8 U.S.C.
§ 1154(b). If the I-130 petition is approved, the noncitizen spouse can then apply for
permanent residency. 8 U.S.C. §§ 1255(a), 1186a. However, the statute provides
that:

      no petition shall be approved if (1) the alien has previously been
      accorded, or has sought to be accorded, an immediate relative or
      preference status as the spouse of a citizen of the United States or the


      1
          We refer to Simon and Alicia Iyawe by their first names for clarity.
      2
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Becky R.
Thorson, United States Magistrate Judge for the District of Minnesota.
      3
          The Iyawes do not appeal the dismissal of their due process claim.

                                           -2-
      spouse of an alien lawfully admitted for permanent residence, by reason
      of a marriage determined by the Attorney General to have been entered
      into for the purpose of evading the immigration laws, or (2) the Attorney
      General has determined that the alien has attempted or conspired to enter
      into a marriage for the purpose of evading the immigration laws.

8 U.S.C. § 1154(c). This rule is mandatory and bars approval of an I-130 petition if
the noncitizen previously sought immigration benefits through a fraudulent marriage
or attempted or conspired to do so, even if the current marriage is bona fide or if the
noncitizen was never prosecuted for the past conduct. See Zerezghi v. U.S.
Citizenship & Immigr. Servs., 955 F.3d 802, 804–05 (9th Cir. 2020) (citing Matter
of Tawfik, 20 I. & N. Dec. 166, 167 (BIA 1990)). The consequences of USCIS
finding that a marriage was a sham are thus significant. See Osakwe v. Mukasey, 534
F.3d 977, 979 (8th Cir. 2008) (“It goes without saying that [USCIS’s] determination
of marriage fraud carries great consequences as an alien may be permanently
ineligible to obtain an I-130 visa even if he subsequently enters into a bona fide
marriage with a U.S. citizen.”).

      USCIS’s decision to deny an I-130 petition pursuant to § 1154(c) must be
based on “substantial and probative evidence” that there was an attempt or conspiracy
to evade immigration laws through a fraudulent marriage. See 8 C.F.R.
§ 204.2(a)(1)(ii); see also Matter of Singh, 27 I. & N. Dec. 598, 607 & n.7 (BIA
2019) (explaining that this standard is higher than a preponderance of the evidence
but less than clear and convincing evidence); Zerezghi, 955 F.3d at 815–16. In
assessing an I-130 petition, USCIS uses “documents in its possession, interviews with
the couple, and observations made during site visits.” Zerezghi, 955 F.3d at 805. If
USCIS finds substantial and probative evidence of marriage fraud, it typically issues
a Notice of Intent to Deny (NOID) the petition, which sets forth the petition’s
shortcomings and directs the petitioner to respond with additional rebuttal evidence.
8 C.F.R. § 103.2(b)(8)(iii). At that point, the burden shifts to the petitioner to show



                                         -3-
that the marriage was not fraudulent. See Zerezghi, 955 F.3d at 805 (citing Matter
of Kahy, 19 I. & N. Dec. 803, 806–07 (BIA 1988)); see also Singh, 27 I. & N. Dec.
at 605.

                               B. Factual Background

       Simon is a Nigerian citizen who first entered the United States with a B2 visitor
visa on August 11, 1985. Simon married his first wife, Yolanda Kilpatrick, on
September 15, 1986. About a month later, on October 22, 1986, Kilpatrick filed an
I-130 petition, and the Immigration and Naturalization Service (INS)4 interviewed the
couple in February 1987. The INS officer noted discrepancies in their separate
testimonies, such as who attended their wedding5 and that the address where they said
they were living did not match Kilpatrick’s car registration. Then, in 1988, Kilpatrick
signed a sworn affidavit in the presence of INS officers (the 1988 Statement) in which
she stated that, in exchange for marrying Simon, she received a $300 payment, a $117
stereo, and a $59 bicycle. Kilpatrick also stated, among other things, that she saw
Simon pay a woman named Marie $200 for “finding” her, she never lived with
Simon, Simon said he would pay her additional money after the interview but never
did, and she was to marry Simon so he could get a green card. The same day that she
signed the affidavit, Kilpatrick withdrew the I-130 petition. In the fall of 1988, the
INS charged Simon with overstaying his visa and initiated removal proceedings.
Simon was subsequently released on bond.

      4
       The INS handled I-130 petitions prior to 2003, when it ceased to exist and its
functions were transferred to the Department of Homeland Security. See Abdelwahab
v. Frazier, 578 F.3d 817, 819 n.2 (8th Cir. 2009).
      5
       Simon stated that the couple’s wedding had been attended by both Kilpatrick’s
aunt and Simon’s friend Pride Osa, whereas Kilpatrick stated that only Osa had
attended the ceremony. At the time, the INS was investigating fraudulent marriages
involving Nigerian nationals in the Nashville area, including a person named Pride
Osa.

                                          -4-
       On January 31, 1989, Kilpatrick filed a second I-130 petition on Simon’s
behalf. Two years later, the INS issued an NOID based on its determination that
Simon and Kilpatrick’s marriage was fraudulent. Kilpatrick responded with a short
signed letter stating that she “love[s] [her] husband,” she made the 1988 Statement
“due to the tension in [her] marriage at the time,” her “husband never promise[d] to
pay [her] before [they] got married,” and she was ready to answer any questions. The
INS made multiple attempts to interview Kilpatrick and Simon, but both failed to
participate. The INS denied the second I-130 petition on April 23, 1991, and
Kilpatrick did not appeal.

       Instead, on June 28, 1991, Kilpatrick filed a third I-130 petition, this time with
a different INS office—one in Nebraska. This petition was granted. Based on the
newly granted petition, Simon again sought adjustment of status. As part of the
proceedings, Kilpatrick submitted an affidavit—undated and not notarized—in which
she stated that the “INS people . . . came and scared [her] into not helping Simon,”
and “Simon never paid [her] money to get married.” However, despite receiving a
subpoena from an Immigration Judge, Kilpatrick failed to appear as a witness at the
proceedings. On March 15, 1993, the INS issued a Notice of Intent to Revoke
(NOIR) the third I-130 petition. On June 16, 1993, Kilpatrick and Simon divorced,
and a month later, the INS officially revoked the third I-130 petition.

       On June 13, 1998, Simon married Joyce Isoken Nehikhare, with whom he has
two children. Nehikhare filed an I-130 petition on Simon’s behalf in December 2000.
Simon and Nehikhare were both interviewed, and Simon submitted an additional
written statement about his prior marriage to Kilpatrick. On July 11, 2001, the INS
issued an NOID for this fourth I-130 petition. The INS found Simon’s current
relationship credible, but continued to have concerns about the Kilpatrick marriage.




                                          -5-
In response, Simon submitted an affidavit saying that he “really thought [his]
marriage [to Kilpatrick] would work out,” and Kilpatrick submitted a notarized,
handwritten letter saying that she married Simon because she loved him and wanted
to be with him. She explained that she lied in the 1988 Statement because she was
angry with Simon and the INS officers “pressured [her] to say [their] marriage was
not real” and that parts of the 1988 Statement were fabricated.

      The INS issued a second NOID, stating the couple’s responses did not
overcome the substantial and probative evidence that Simon’s marriage to Kilpatrick
was fraudulent. The fourth I-130 petition was denied on May 30, 2003, Nehikhare’s
appeal was dismissed in 2005, and the couple later divorced in 2008.

       On June 29, 2012, Simon married Alicia, with whom he has three children.
Alicia filed an I-130 petition on Simon’s behalf on August 5, 2013. The following
year, USCIS officers interviewed Alicia and Simon and, citing § 1154(c), issued an
NOID based on Simon’s prior marriage to Kilpatrick. Alicia submitted a response in
December 2014, but USCIS denied the petition in early 2015. USCIS found
substantial and probative evidence that Simon attempted to obtain an immigration
benefit by entering a sham marriage, including: Kilpatrick’s 1988 Statement, which
she had never recanted under oath; the specificity of the 1988 Statement; Kilpatrick’s
past involvement in criminal activity; inconsistencies in the evidence for the multiple
I-130 petitions filed on Simon’s behalf by Kilpatrick and Nehikhare; Kilpatrick’s
failure to list Simon as her husband when she applied for public benefits during their
marriage; a lack of evidence indicating that Kilpatrick and Simon ever lived together
during their marriage; and the fact that individuals Kilpatrick named in her 1988
Statement—and later stated she made up—were real people linked to marriage fraud
investigations.




                                         -6-
       Alicia appealed USCIS’s denial, and the BIA dismissed the appeal in August
2018, finding no error in USCIS’s decision to credit the 1988 Statement over
Kilpatrick’s subsequent statements and finding that the 1988 Statement constituted
substantial and probative evidence of marriage fraud. The BIA noted that, after
Kilpatrick’s 1988 Statement and later recantations, officers repeatedly sought
clarification from her through sworn testimony but she failed to provide it.

       Simon and Alicia then sought review in federal court. They argued to the
district court—as they do now on appeal—that the government defendants violated
the Immigration and Nationality Act and the Administrative Procedure Act (APA) by
improperly denying Alicia’s I-130 petition. The parties filed cross-motions for
summary judgment and, in a report and recommendation, the magistrate judge
recommended granting the government’s motion. The Iyawes filed no objections, and
the district court adopted the recommendation and dismissed the Iyawes’ amended
complaint.

                                    II. Discussion

       We review a district court’s grant of summary judgment de novo. Green Plains
Otter Tail, LLC v. Pro-Env’t, Inc., 953 F.3d 541, 545 (8th Cir. 2020). “Summary
judgment is proper if there are no genuine issues of material fact and the moving
party is entitled to judgment as a matter of law.” Id. “Where the record taken as a
whole could not lead a rational trier of fact to find for the nonmoving party, there is
no genuine issue for trial.” Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th
Cir. 2011) (en banc) (quoting Ricci v. DeStefano, 557 U.S. 557, 586 (2009)).

     Our review of the BIA’s final decision to impose a marriage-fraud penalty is
governed by the APA. See Zerezghi, 955 F.3d at 807. We will not set aside the
agency’s decision unless it is “arbitrary, capricious, an abuse of discretion, or



                                         -7-
otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); Mercier v. U.S. Dep’t
of Lab., Admin. Rev. Bd., 850 F.3d 382, 388 (8th Cir. 2017). This is a highly
deferential standard of review, and its scope is narrow. See Sierra Club v. Env’t Prot.
Agency, 252 F.3d 943, 947 (8th Cir. 2001). We must not substitute our judgment for
that of the agency but must determine if the agency made a “clear error of judgment.”
See Judulang v. Holder, 565 U.S. 42, 52–53 (2011).

       The Iyawes argue that the denial of Alicia’s I-130 petition was arbitrary,
capricious, and an abuse of discretion because it was not based on “substantial and
probative evidence,” see 8 C.F.R. § 204.2(a)(1)(ii), and because USCIS and the BIA
did not consider the entire record. However, as detailed above, the record before the
agency was lengthy and extensive, and all of it was considered anew for Alicia’s
petition.6 True, the Iyawes point to some evidence favorable to their position, but
much of the record casts doubt on the legitimacy of the marriage between Simon and
Kilpatrick. Of particular significance is Kilpatrick’s signed statement that she was
paid to marry Simon, admitting that the marriage was a sham. This is “direct
evidence of fraud.” See Singh, 27 I. & N. Dec. at 607.




      6
       The Iyawes also argue that the four previous denials were not based on
substantial evidence and that those denials continue to prejudice Simon. But the
focus of this appeal is the denial of Alicia’s petition, which—as we explain
above—was based on “substantial and probative evidence” in the entire record, not
on the mere fact that the earlier applications had been denied. As USCIS recognized,
in making a fraudulent marriage determination, “the district director should not give
conclusive effect to determinations made in a prior proceeding, but, rather, should
reach his own independent conclusion based on the evidence before him.” See
Tawfik, 20 I. & N. Dec. at 168. But the director “may rely on any relevant evidence,
including evidence having its origin in prior Service proceedings involving the
beneficiary.” Id.


                                         -8-
      The Iyawes counter that USCIS gave too much weight to the 1988 Statement
and too little weight to Kilpatrick’s assertion that she made that statement under
duress; and they say USCIS ignored the fact that the couple remained married for
several years after 1988. They also criticize USCIS’s conclusion that the specificity
in the 1988 Statement rendered it more credible than the general statements in
Kilpatrick’s later recantations, asserting that her earlier “random” detailed responses
should have been a clue to the officer that she felt pressure to provide information
where it did not exist.

       These arguments are unavailing. First, even if the 1988 Statement was the
primary evidence considered in connection with the earlier petitions, for this fifth
petition, USCIS and the BIA considered many additional pieces of evidence to
determine that Simon’s first marriage was fraudulent. Second, the record shows
USCIS gave adequate consideration to Kilpatrick’s claim of duress, expressly
determining that her “general claim of duress is insufficient to retract her detailed
admissions as to the fraudulent nature of her marriage to Simon.” Third, we disagree
that it was arbitrary and capricious for USCIS and the BIA to conclude that the
detailed 1988 Statement was more credible than Kilpatrick’s subsequent statements.
Kilpatrick never appeared in person to recant her 1988 Statement under oath, despite
multiple opportunities to do so, and her subsequent statements were vague and often
not sworn or notarized. Moreover, Kilpatrick’s assertion that she made up parts of
her 1988 Statement was undermined by the fact that some of the people she identified
in it were known to USCIS as real people linked to other fraudulent marriage
investigations. USCIS and the BIA reasonably gave more weight to the 1988
Statement, particularly in light of other facts in the record that similarly cast doubt on
the validity of the Simon-Kilpatrick marriage. See Sabhari v. Reno, 197 F.3d 938,
944 (8th Cir. 1999) (concluding that recantations of prior statements suggesting
marriage fraud rang hollow because there was additional evidence in the record
before the BIA supporting a finding of fraud). We discern no “clear error of



                                           -9-
judgment” in the BIA’s final determination that there was substantial and probative
evidence of marriage fraud.7

                                    III. Conclusion

      We affirm the judgment of the district court.
                      ______________________________




      7
       The Iyawes assert that the district court erred in not separately addressing their
argument that the BIA abused its discretion in denying the petition. But the Iyawes’
arguments that the BIA abused its discretion are the same ones they offer to say the
denial was arbitrary and capricious. For the same reasons the denial of the petition
was not arbitrary and capricious, it was also not an abuse of discretion.


                                          -10-